DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 14-22 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 1 is directed to a method of measuring a concentration of gas while claim 14 is directed to an apparatus for performing the method of claim 1. The issue here is that claim 14 is an improper dependent claim, as it is conceivable that the apparatus claim can be infringed without infringing the base method claim since the apparatus can make a measurement of gas concentration other than that recited in claim 1. (See MPEP section 608.01(n) II). 
The balance of claims are rejected for being dependent upon an already rejected claim.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3, 10, 11, 12, 13, 14, 21 and 22 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by NPL: Sensor for headspace pressure and H2O concentration measurements in closed vials by a tunable diode laser absorption spectroscopy, published on February 18, 2014 by Cai (Cai) (Cited in an IDS filed on 9/25/2019).
Regarding claim 1, Cai discloses a method  measuring a concentration of a gas in the headspace of a container (See title measuring H20 Concentration in the headspace, see figure 1, measuring concentration of H2O in a vial or container) wherein said headspace contains particles and/or droplets  (see abstract, headspace includes H20 water vapor includes droplets/particles) and/or said container carries on an exterior section surrounding said headspace particles and/or droplets and wherein the container is at least in parts transparent to electromagnetic radiation (see page 50, first column, second full paragraph  discloses a transparent glass vial which is inherently transparent to the electromagnetic radiation as it is detected by detector element in figure 1), the method comprising the steps: 
subjecting said headspace to input electromagnetic radiation (see figure 1, element DFB is a distributed feedback diode laser emitting 1396nm radiation into the headspace of the vial element); 
receiving from said headspace output electromagnetic radiation in form of transmitted (see figure 1, detector, which detects the transmitted light)and/or reflected and/or diffused input electromagnetic radiation; and 
generating from said received electromagnetic radiation a concentration indicative result (see figure 2, the detected measured signal A and the reference signal B are subtracted to calculate the H2O gas concentration, see signal C of figure 2); 
thereby a) diffusing outside the container and distant from the container said input electromagnetic radiation and/or b) diffusing outside the container and distant from the container said output electromagnetic radiation and/or c) moving said headspace with respect to said input electromagnetic radiation (see pages 51-52 section 4.2, discloses that the vials are on a rotary stage, and thus they are moved with respect the input radiation source).
Regarding claim 3, Cai discloses the method according to  claim 1, wherein said particles and/or droplets are at least partially distributed in said headspace, in form of an aerosol and/or in form of particles and/or droplets on walls of said container (see abstract discloses water vapor which are droplets and can form on the walls of the vial, see figure 1).
Regarding claim 10, Cai discloses the method according to claim 1, wherein said input electromagnetic radiation is a narrow-band laser radiation, in the near-infrared (see page 49 section 3. Discloses a near infrared diode laser at 1396 µm).
Regarding claim 11, Cai discloses the method  according to claim 1, wherein said concentration of a gas is the concentration of - oxygen (O2); - water vapor (H20) (See figure 2); - hydrofluoric acid (HF); - ammonia gas (NH3); - acetylene (C2H2); - carbon monoxide (CO); - hydrogen sulfide (H2S); - ethylene (C2H4); - ethane (C2H6); - methane (CH,4); - hydrochloric acid (HCI); - formaldehyde (H2CO); - carbon dioxide (COz); - ozone (Q3); - chloromethane (CH3C1); - sulfur dioxide (SOz2); or - nitrogen oxides (NO, N20, NOz).
Regarding claim 12, Cai discloses the method of producing a gas concentration tested container with a gas in the headspace (see figure 1, vial has a headspace with gas that is being tested to determine the concentration), wherein said headspace contains particles and/or droplets (Vial includes H2O vapor which includes droplets) and/or said container carries on an exterior section surrounding said headspace particles and/or droplets, wherein the container is at least in parts transparent to electromagnetic radiation (see page 50, first column, second full paragraph  discloses a transparent glass vial which is inherently transparent to the electromagnetic radiation as it is detected by detector element in figure 1), wherein the gas concentration lies in a predetermined concentration range (see figure 9, the round dots are concentration measurements and those below 0.2 are considered to not have a leak while the two measurements around 1.0/1.2 have a leak and thus are above the predetermined range) and wherein the method comprises the steps of claim 1, and 
further comprises the step of either 
accepting said container as positively tested gas concentration container if the concentration determined is in said predetermined concentration range (see figure 9, all the dot measurements below 0.2 are considered within the desired H2O concentration range and are acceptable); or 
rejecting said container as negatively tested gas concentration container if the concentration determined is outside said predetermined concentration range (see figure 9, the two dot measurements around 1.2/1.0 are outside of the concentration range and would be rejected as they are presumed to have a leak).
Regarding claim 13, Cai discloses the method according to claim 12, wherein the predetermined concentration range is 0%-21% (see figure 9, concentration below 0.2% H2O is considered acceptable, while over 1% signals a leak and is therefore, unacceptable).
Regarding claim 14, Cai discloses an apparatus for performing the method according to claim 1 (see above rejection of claim 1), the apparatus (figure 1) comprising: 
a transmitter configured to direct input electromagnetic radiation towards a measuring zone (Figure 1, element DFB is a source that irradiates the vial), 
a holder configured to position said headspace of said container in said measuring zone (element rotary stage hold the headspace of the vial or container in a measurement position), 
a receiver configured to receive output electromagnetic radiation emitted from said measuring zone (element detector to detect the transmitted radiation), 
and an evaluation unit operably connected to said receiver and configured to generate a concentration indicative result based on the output electromagnetic radiation received by said receiver (element Data acquisition card and figure 2, element C is the calculated concentration based on the detected signals), 
wherein a diffusor element is arranged between said transmitter and said measuring zone; 
and/or a diffusor element is arranged between said measuring zone and said receiver; 
and/or said holder is movable with respect to said transmitter (element rotary stage is movable to put other vials in the measurement zone).
Regarding claim 21, Cai discloses the apparatus according to claim 14, wherein Cai further discloses said transmitter is a laser, emitting electromagnetic radiation in the near-infrared (see page 49 section 3. Discloses a near infrared diode laser at 1396 µm).
Regarding claim 22, Cai discloses an automatic headspace gas analyzer for measuring a concentration of a gas in the headspace of a container (see figure 1), wherein said headspace contains particles and/or droplets and wherein the container is at least in parts transparent to electromagnetic radiation (element vial includes H2O which is transparent to the NIR radiation from source), the automatic headspace gas analyzer comprising:
an apparatus according to Claim 14 (see above rejection of claim 14), 
a conveyor system configured to transport the headspace of containers to and from said measuring zone (element rotary stage conveys vials for measurement).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 2, 5, 6, 7, 8, 9, 15, 17, 18, 19 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cai in view of US 6,603,555 (Nanami) (Cited in an IDS filed on 9/25/2019).
Regarding claim 2, Cai discloses the limitations set forth in claim 1 but does not disclose wherein at least one of a) diffusing outside the container and distant from the container said input electromagnetic radiation; and b) diffusing outside the container and distant from the container said output electromagnetic radiation; is performed.
Nanami discloses a conventional method for inspecting a container (see figure 12 which is a spectrometer including a light source, element 1 and a detector element 3 and a container element 2).
Nanami further discloses wherein at least one of a) diffusing outside the container and distant from the container said input electromagnetic radiation (element 10 is a diffuser that is outside the container and is between the electromagnetic radiation source or input, element 1); and b) diffusing outside the container and distant from the container said output electromagnetic radiation; is performed.
Regarding claim 5, Cai in view of Nanami discloses the method according to claim 2, Nanami further discloses the step of additionally diffusing outside and distant of the container the input and/or output electromagnetic radiation (element 10 diffuses the radiation between the input source of electromagnetic radiation, element 1 and the container element 2).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to have modified the invention as disclosed by Cai with the diffuser element between the container and the source as disclosed by Nanami as it would reduce optical noise (see figure 13, without the diffuser the output has increased optical noise vs. with the diffuser, there is reduced optical noise).
Regarding claim 6, Cai in view of Nanami discloses the method according to claim 2, wherein Nanami further discloses the step of diffusing takes place on the surface and/or throughout the volume of a diffusor element (see figure 12, element 10 diffuses based on the whole volume and surface of element 10).
Regarding claim 7, Cai in view of Nanami discloses the method according to claim 6, wherein Nanami further discloses at least one diffusor element is an etched or sandblasted (see column 6, lines 33-39, discloses that the diffusor is sand papered).
Regarding claim 8 , Cai in view of Nanami discloses the method according to  claim 6, wherein Nanami further discloses that the at least one diffusor element is a plastic (column 6, lines 33-39).
Regarding claim 9, Cai in view of Nanami discloses the method according to claim
Regarding claim 15, Cai discloses the apparatus according to claim 14, but does not disclose wherein a diffusor element is arranged between said transmitter and said measuring zone; or a diffusor element is arranged between said measuring zone and said receiver. 
Nanami discloses a conventional apparatus for inspecting a container (see figure 12 which is a spectrometer including a light source, element 1, a detector element 3, and a container, element 2).
Nanami further discloses wherein a diffusor element is arranged between said transmitter and said measuring zone (element 10 is a diffuser that is arranged between the electromagnetic radiation source or transmitter, element 1 and the measuring zone element 2) where 2); or a diffusor element is arranged between the measuring zone and said receiver.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to have modified the invention as disclosed by Cai with the diffuser element between the container or measuring zone and the source as disclosed by Nanami as it would reduce optical noise (see figure 13, without the diffuser the output has increased optical noise vs. with the diffuser, there is reduced optical noise).
Regarding claim 17, Cai in view of Nanami discloses the apparatus according to claim 15, and Nanami further discloses wherein at least one diffusor element diffuses electromagnetic radiation on its surface and/or throughout its volume (see figure 12, element 10 diffuses based on the whole volume and surface of element 10).
Regarding claim 18, Cai in view of Nanami discloses the apparatus according to claim15, wherein Nanami further discloses that the at least one diffusor element is an etched or sandblasted (see column 6, lines 33-39, discloses that the diffusor is sand papered).
Regarding claim 19, Cai in view of Nanami discloses the apparatus according to claim 15, wherein Nanami further discloses at least one diffusor element is a plastic (column 6, lines 33-39). 
Regarding claim 20, Cai in view of Nanami discloses the apparatus according to  claim 15, wherein Nanami further discloses at least one diffusor element is mounted movable (see figure 12, element 10 is moved into and out of the optical path, see figure 13 for the results of when it is moved).
Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cai.
Regarding claim 4, Cai discloses the method according to claim 1, and further discloses that the vial also includes freeze dried products (see page 52, first column, 1, second paragraph) but does not discloses that the particles are particles of a lyophilisate, which is a type of material that is freeze dried. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have use a lycophilisate to dry the vial in order to increase the longevity of product in the vial, for example a drug or other product in the vial.
Claim(s) 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cai in view of Nanami further in view of US 4,291,988 (Dixon).
Regarding claim 16, Cai in view of Nanami discloses the apparatus according to claim 15, but does not discloses a further diffusor element.
Dixon discloses a conventional spectrometer (Figure 5) includes a source (element 59), a container for the gas (element 54) and a diffusor (element 71) adjacent the detector element 70).  Thus, Dixon discloses a further diffusor element (element 71) for the purpose of reducing laser beam jitter and wander (column 8, lines 1-9). 
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention to have modified the invention as disclosed by Cai and Nanami with the additional diffusor disclosed by Dixon, in order to reduce jitter and wander.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US6,639,678- see figure 4
US 5,614,718- see figure 3
US 5,473,161- see figure1
US 5,523,560- see figure6, element 680 is a diffuser
US 5,694,221-see figure 4
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE S. KIM whose telephone number is (571)272-8458. The examiner can normally be reached M-F 8am-4:30pm (Pacific).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Kraig can be reached on (571)272-8660. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTINE S. KIM/             Primary Examiner, Art Unit 2896